DETAILED ACTION
RE: Lafleur
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I (claims 1, 8, 9, 18, 23, 24 and 27-29) and species election of (a) CD137, (a2) SEQ ID NO: 12, and (b) biotin in the reply filed on 6/13/2022 is acknowledged.
3.	Claims 1, 8, 9, 12, 18, 23, 24, 27-31, 33 and 34 are pending. Claims 2-7, 10, 11, 13-17, 19-22, 25, 26, 32 and 35-85 are cancelled. Claims 12, 30, 31, 33 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2022.
4.	Claims 1, 8, 9, 18, 23, 24 and 27-29 are under examination.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 1/24/2020 and 9/23/2020 have been considered.  

Claim Objections
6.	Claims 1, 18 and 28 are objected to because of the following informalities:  
	Claim 1 is objected to for a grammatical error, see the phrase “the polypeptide the specific binding the target of interest” in line 9. Furthermore, it is unclear if the term “the polypeptide” in line 11 is in reference to the claimed polypeptide or the polypeptide of SEQ ID NO:1. Claim 1 is further objected to for the recitation of the phrase “a polypeptide according to SEQ ID NO:1” (line 10). For clarity, this phrase should be changed to a polypeptide of or consisting of SEQ ID NO:1.
	Claim 18 is objected to for the recitation of “the amino acid sequence” in line 6. It is unclear if “the amino acid sequence” is in reference to DBDpp, a synthetic polypeptide or CD137.
Claim 28 is objected to for the recitation of “further comprising a pharmaceutically acceptable carrier”. A polypeptide (an amino acid sequence) does not comprise a pharmaceutically acceptable carrier. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 is indefinite for the recitation of SEQ ID NOs: 92-126 and 127 as the specification does not mention, and the sequence listing does not have SEQ ID NO:92-126 and 127. Therefore, the metes and bounds of the claim cannot be determined.
	Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The limitations “SEQ ID NOs: 92-126 and 127” in claim 9 is considered new matter since the specification, drawings and claims as filed do not mention SEQ ID NO:92-126 and 127. 
If applicant believes that support for the above-mentioned phrases or terms is present in the specification, claims or drawing as originally filed, applicant must, in responding to this action, point out with particularity, where such support may be found.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
11.	Claims 1, 8, 18, 23, 24 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Independent claim 1 is drawn to a polypeptide that specifically binds a target of interest, the polypeptide comprising an amino acid sequence comprising MGSWX5EFX8X9RLX12AIX1X16RLX19ALGGSEAELAAFEKEIAAFESELQAYKGKGNPE VEX55LRX58X59AA X62RX65 X66LQAYRHN (SEQ ID NO: 4); wherein Xn is a natural or non-natural amino acid; wherein each Xn is the same or different natural or non-natural amino acid; and wherein the amino acid sequence is derived from SEQ ID NO: 1 and optionally does not contain SEQ ID NO:50 (LAAIKTRLQ), and does not include substitution with a cysteine or a proline, wherein the binding of polypeptide to the target is greater than the binding of SEQ ID NO:1 to the target.
	Claim 8 depends from claim 1, wherein the target is PD-L1, CD137 or CD123.
	Claim 9 depends from claim 1, wherein the polypeptide competes with the polypeptide of (c) for binding to CD123.
Claims 1, 8 and 9 are rejected because the specification does not adequately describe all the species encompassed by the genus, i.e. polypeptides having the recited partial structure (SEQ ID NO:4) and function (binding specifically to a target, a tumor target, for example CD137, wherein the binding of polypeptide to the target is greater than the binding of SEQ ID NO:1 to the target).
	Independent claim 18 is drawn to a de novo binding domain polypeptide (DBDpp) that comprises three anti-parallel alpha helices and is a variant of a synthetic polypeptide, and specifically binds a SEQ ID NOP:59 or a protein that is at least 95% identical to CD137, optionally wherein the DBDpp has a dissociation constant (KD) between about 10-4 M and about 10-12 M, get of interest, optionally the DBDpp comprising an amino acid sequence comprising MGSWX5EFX8X9RLX12AIX1X16RLX19 ALGGSEAELAAFEKEI AAFESELQAYKGKGNPEVEX55LRX58X59AA X62RX65 X66LQAYRHN (SEQ ID NO: 4); wherein Xn is a natural or non-natural amino acid; wherein each Xn is the same or different natural or non-natural amino acid; optionally the Xaa is not a cysteine or a proline, optionally wherein the DBDpp comprises an amino acid sequence at least 85% identical to the amino acid sequence of any one of SEQ ID NO: 12 - SEQ ID NO: 19, and optionally wherein the DBDpp binds to a tumor.
	Claims 23, 24 and 27-29 depend from claim 18.
	Claims 18, 23, 24 and 27-29 are rejected because the specification does not adequately describe all the species encompassed by the genus, i.e. 
(i) polypeptides that comprise three anti-parallel alpha helices and are variants of a synthetic polypeptide, and specifically binds a SEQ ID NO:59 or a protein that is at least 95% identical to CD137; 
(ii) polypeptides that comprise three anti-parallel alpha helices and are variants of a synthetic polypeptide, and specifically binds a SEQ ID NO:59 or a protein that is at least 95% identical to CD137 with a dissociation constant (KD) between about 10-4 M and about 10-12 M;
(iii) polypeptides having the recited partial structure (SEQ ID NO:4) and bind to CD137;  
(iv) polypeptides comprising an amino acid sequence at least 85% identical to the amino acid sequence of any one of SEQ ID NO: 12 - SEQ ID NO: 19, and bind to CD137; and 
(v) polypeptides which compete with a reference polypeptide for binding to CD137. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
The amino acid sequence SEQ ID NO: 4 encompasses a genus of polypeptide variants because each X in the sequence can be any natural or non-natural amino acid, and each X can be the same or different natural or non-natural amino acid. The specification discloses that SEQ ID NO: 4 was created by substitution of one or more (up to thirteen) amino acid residues at positions X of SEQ ID NO: 1 (a synthetic scaffold sequence) with any natural or non-natural amino acids (see below for the alignment of SEQ ID NO: 4 and 1).

Qy          1 MGSWXEFXXRLXAIXXRLXALGGSEAELAAFEKEIAAFESELQAYKGKGNPEVEXLRXXA 60
              |||| ||  || ||  || ||||||||||||||||||||||||||||||||||| ||  |
Db          1 MGSWAEFKQRLAAIKTRLEALGGSEAELAAFEKEIAAFESELQAYKGKGNPEVEALRKEA 60

Qy         61 AXIRXXLQAYRHN 73   SEQ ID NO:4
              | ||  |||||||
Db         61 AAIRDELQAYRHN 73   SEQ ID NO:1

The claims require each member of the genus to have a binding function (binding specifically to a target, a tumor target, for example CD137 (elected species). The specification discloses that SEQ ID NO:1 has no known binding partner ([00406]). The specification teaches construction of different DBDpp (novo binding domain (DBD) containing polypeptide, [0007]) libraries by random mutation of specific solvent exposed amino acid sequence positions of SEQ ID NO:1 and then screening for binders of a target using the DBDpp libraries (Example 2, [00406]). The specification shows that some binders to different antigens can be identified and isolated from the DBDpp libraries, including the library based on SEQ ID NO:4 (F3 library) (see Tables 3-5). However, the identified binders (for example SEQ ID NOs: 12-19 for CD137, see Table 5) are not considered representative species of the genus as the genus (F3 library based on SEQ ID NO: 4) has a size of about 8x1016 (2013, simultaneous randomize thirteen Xs with 20 natural amino acids) or larger (simultaneous substitution all Xs with both natural amino acids and non-natural amino acids). A "representative number of species" means that the species, which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, one of ordinary skill in the art cannot predict/envision the structures of other members of the genus based on the disclosed species because there are unpredictability in the results obtained from species other than those specifically disclosed and the claimed genus encompasses a vast number of structurally different species.  
While the specification discloses methods for screening binders using the library, it does not provide sufficient written description as to the structures of the isolated binders (the claimed genus). It is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision.
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.
 
In the instant case, there is no way to tell, without further testing which members bind a target, which members do not bind a target, much less which members bind which targets. The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).   
The claims are drawn to a genus that does not have a particularly identifying structural feature that correlates with a particular function. A description of one member having a particular structure and a particular binding specificity gives no information about other members that may be identified/isolated from the libraries, as such the isolated species cannot be considered representative of the genus claimed.
The specification does not provide sufficient written description as to the correlation between a structural feature and the desired function (binding to a target). There is no information regarding what structural features would likely be associated with the desired binding function. Although all members share partial structure, the shared partial structure (unmodified sequence) does not correlate to the binding function, as evidenced by the fact that SEQ ID NO:1 does not have any known binding partner. As evidenced by claim 9, SEQ ID NO:38 and SEQ ID NO:12 both comprise SEQ ID NO:4. However, SEQ ID NO: 38 binds to PD-L1, whereas SEQ ID NO: 12 binds to CD137. Given that there is no known correlation between any structural component and function, one of ordinary skill in the art would not be able to predict/envision which members among the genus having a size of 1016 or larger would have the desired binding function.
Similarly, one of ordinary skill in the art would not be able to predict without further testing: 
(i) which polypeptides comprising three anti-parallel alpha helices and being variants of a synthetic polypeptide, can bind SEQ ID NO:59 or a protein that is at least 95% identical to CD137; 
(ii) which polypeptides comprising three anti-parallel alpha helices and being variants of a synthetic polypeptide, can bind SEQ ID NO:59 or a protein that is at least 95% identical to CD137 with a dissociation constant (KD) between about 10-4 M and about 10-12 M;
(iii) which polypeptides having the recited partial structure (SEQ ID NO:4) can bind to CD137; and  
(iv) which polypeptides comprising an amino acid sequence at least 85% identical to the amino acid sequence of any one of SEQ ID NO: 12 - SEQ ID NO: 19, can bind to CD137. 
(v) which polypeptides can compete with a reference polypeptide for binding to CD137. 
Protein chemistry is probably one of the most unpredictable areas of biotechnology. It is known in the art that the relationship between the amino acid sequence of a protein (polypeptide) and its tertiary structure (i.e. its binding activity) are not well understood and are not predictable (see Ngo et al., in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz, et al., (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495). There is no recognition in the art that sequence with identity predicts biological function. It is known in the art that even single amino acid changes or differences in a protein's amino acid sequence can have dramatic effects on the protein's function.  For example, conservative replacement of a single “lysine” reside at position 118 of acidic fibroblast growth factor by “glutamic acid” led to the substantial loss of heparin binding, receptor binding and biological activity of the protein (Burgess et al., J of Cell Bio. 111:2129-2138, 1990).  In transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen (Lazar et al. Molecular and Cellular Biology 8:1247-1252, 1988). Leninger et al. (Elife. 2019;8:e48909) teaches: “a single conservative mutation introduced into an SMR dimer is sufficient to change the resting conformation and function in bacteria…changing a single amino acid (the building blocks that make up proteins) in one of the two subunits to make them minimally different from each other, dramatically modified the transporter’s structure and function”(Abstract). These references demonstrate that even a single amino acid substitution or what appears to be an inconsequential chemical modification will often dramatically affect the biological activity and characteristic of a protein. While it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with reasonable expectation of success are limited. Certain positions in the sequence are critical to the three-dimensional structure/function relationship, and these regions can tolerate only conservative substitutions or no substitutions. Residues that are directly involved in protein functions such as binding will certainly be among the most conserved (Bowie et al. Science, 247:1306-1310, 1990, p. 1306, col.2).  
The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (see Vas-Cath at page 1116) because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the claimed genus are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiefs v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v.Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  
Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Because the specification provides neither a representative number of species, nor does it provide a descriptive of structural features that are correlated to the function, the artisan cannot envision the detailed structure of the encompassed molecules, one of ordinary skill in the art would reasonably conclude that Appellant was not in possession of the claimed genus. See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh et al. (PNAS, 1999,96: 5480-5491, IDS dated 1/24/2020), as evidenced by Park et al. (Protein Engineering, Design & Selection, 2006, 19(5): 211-217, IDS dated 1/24/2020).
	Walsh et al. disclose an α3D polypeptide (Fig. 1). The α3D polypeptide has an amino acid sequence which comprises instant SEQ ID NO:4 and differs from instant SEQ ID NO:1 by only one amino acid at position 19 (see alignment below).

Qy          1 MGSWXEFXXRLXAIXXRLXALGGSEAELAAFEKEIAAFESELQAYKGKGNPEVEXLRXXA 60
              |||| ||  || ||  || ||||||||||||||||||||||||||||||||||| ||  |
Db          1 MGSWAEFKQRLAAIKTRLQALGGSEAELAAFEKEIAAFESELQAYKGKGNPEVEALRKEA 60

Qy         61 AXIRXXLQAYRHN 73   SEQ ID NO:4
              | ||  |||||||
Db         61 AAIRDELQAYRHN 73   α3D polypeptide

The α3D polypeptide has enhanced binding to hydrophobic dye ANS, as evidenced by Park et al. (page 213, right column, line 1 and page 215, right column), which meets the claim limitation “wherein the binding of polypeptide to the target is greater than the binding of SEQ ID NO:1 to the target” because the instant specification discloses that SEQ ID NO:1 has no known binding partner ([00406]). 
	
Claim 1 is met as the claim recites “optionally does not contain SEQ ID NO:50” (LAAIKTRLQ).


Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,647,775. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-24 of U.S. Patent No. 10/647,775 disclose a composition comprising a polypeptide conjugated to a label, wherein the polypeptide has an amino acid sequence comprising MGSWX5EFX8X9RLX12AIX5X16RLX19ALGGSEAELAAFEK EIAAFES ELQAYKG KGNPEVEX55LRX58X59AAX62RX65X66LQAYRHN (SEQ ID NO:4); wherein Xn is a natural or non-natural amino acid; wherein the polypeptide binds to a target of interest, the amino acid sequence of the polypeptide differs from SEQ ID NO:1 and does not comprise SEQ ID NO:50, and does not include a substitution with a cysteine or proline. The amino acid sequence of SEQ ID NOs: 1, 4 and 50 are 100% identical to instant SEQ ID NOs: 1, 4 and 50, respectively. Claims 1-24 of U.S. Patent No. 10,647,775 disclose every limitation of the instant claim.

16.	Claim 1, 8, 9, 18, 23, 24 are 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,662,248. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-28 of U.S. Patent No. 10,662,248 disclose a composition comprising a polypeptide conjugated to a label, wherein the polypeptide has an amino acid sequence comprising MGSWX5EFX8X9RLX12AIX5X16RLX19ALGGSEAELAAFEK EIAAFES ELQAYKG KGNPEVEX55LRX58X59AAX62RX65X66LQAYRHN (SEQ ID NO:4); wherein Xn is a natural or non-natural amino acid; wherein each Xn is the same or different natural or non-natural amino acid, wherein the polypeptide binds to a target of interest, the amino acid sequence of the polypeptide differs from SEQ ID NO:1 and does not comprise SEQ ID NO:50, and does not include a substitution with a cysteine or proline, wherein the polypeptide binds to CD137, and comprises amino acid sequence selected from SEQ ID NO:10-19, the polypeptide is labeled, or conjugated to a therapeutic or cytotoxic agent. Claims 1-28 of U.S. Patent No. 10,662,248 further disclose a kit comprising the polypeptide and pharmaceutically acceptable carrier, a fusion protein comprising the polypeptide (DBDpp) and one or more additional DBDpp exhibiting binding specificity for a tumor target. The amino acid sequence of SEQ ID NOs: 1, 4, 12-19 and 50 are 100% identical to instant SEQ ID NOs: 1, 4, 12-19 and 50, respectively.
Claims 1-28 of U.S. Patent No. 10,662,248 disclose every limitation of the instant claims.

17.	Claims 1, 8, 9, 18, 23, 24 are 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,008,397. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-28 of U.S. Patent No. 11,008,397 disclose a de novo binding domain polypeptide (DBDpp), wherein a) the DBDpp comprises three anti-parallel alpha helices joined by linker peptides; b) the DBDpp comprises the amino acid sequence of SEQ ID NO:1 comprising 1 to 30 substitutions selected from the group consisting of substitutions of residues 5, 6, 8-10, 12, 13, 15-17, 19-27, 29, 30, 32-34, 36, 37, 39-41, 43-52, 54, 55, 57-59, 61, 62, 64-66, and 68 of SEQ ID NO: 1; c) the DBDpp does not comprise the amino acid sequence of SEQ ID NO:50; and d) the DBDpp specifically binds a target of interest, the substitutions do not include a substitution with a cysteine or a proline, wherein the target of interest specifically bound by the polypeptide is a cancer antigen, the cancer antigen is PD-L1, CD137, or CD123.
Claims 1-28 of U.S. Patent No. 11,008,397 disclose a fusion protein comprising two of more DBDpp according to claim 1, wherein the amino acid sequence of the two of more DBDpp comprise identical or different amino acid sequences, a composition comprising the polypeptide conjugated with a label, wherein the label is a biotin moiety, an enzymatic label, a fluorescent label, a luminescent label, or a bioluminescent label, a composition comprising the polypeptide conjugated to a therapeutic or cytotoxic agent, a composition comprising the polypeptide and a pharmaceutically acceptable carrier.

18.	Claims 1, 8, 9, 18, 23, 24 are 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50-69 of copending Application No. 16/824,809 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 50-69 of copending Application No. 16/824,809 (reference application) disclose a composition comprising a polypeptide conjugated to a chromogen, a fluorescent dye, a tag, wherein the polypeptide has an amino acid sequence selected from SEQ ID NO: 12-186, wherein the polypeptide is a fusion protein, is multimeric. The amino acid sequence of SEQ ID NOs: 12-19 are 100% identical to instant SEQ ID NOs: 12-19 (binding to CD137), respectively.

19.	Claims 1, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 78-103 of copending Application No. 17/228,817 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 78-103 of copending Application No. 17/228,817 (reference application) disclose a composition or a kit comprising a polypeptide conjugated to a label such as biotin, a fluorescent label or a therapeutic agent, and a pharmaceutically acceptable carrier, wherein the polypeptide binds CD123, and has the amino acid sequence selected from SEQ ID NO: 99 and 128-136, wherein the polypeptide is a fusion protein. The amino acid sequence of SEQ ID NO: 99 comprises instant SEQ ID NO:4, differs from SEQ ID NO:1, does not contain SEQ ID NO:5 (see sequence alignment between SEQ ID NO:4 and SEQ ID NO:99 below).


    PNG
    media_image1.png
    368
    634
    media_image1.png
    Greyscale


Conclusion
20.	No claims are allowed.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/ Primary Examiner, Art Unit 1643